J-S34033-18


    NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

     COMMONWEALTH OF PENNSYLVANIA,             : IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                    Appellee                   :
                                               :
                        v.                     :
                                               :
     RAYMOND GRAVELY,                          :
                                               :
                    Appellant                  : No. 1762 WDA 2017


                  Appeal from the PCRA Order October 30, 2017
             in the Court of Common Pleas of Westmoreland County
               Criminal Division at No(s): CP-65-CR-0003249-2012

BEFORE:      BOWES, STABILE, and STRASSBURGER, JJ.*

MEMORANDUM BY STRASSBURGER, J.:                          FILED JULY 2, 2018

        Raymond Gravely (Appellant) appeals pro se from the October 30, 2017

order denying his petition filed pursuant to the Post Conviction Relief Act

(PCRA), 42 Pa.C.S. §§ 9541-9546. Upon review, we dismiss this appeal.

        On November 7, 2013, Appellant was convicted by a jury of unlawful

contact or communication with a minor, dissemination of sexually explicit

material to a minor, corruption of a minor, criminal solicitation to commit

involuntary deviate sexual intercourse (IDSI) with a child, and indecent

assault.1 On February 25, 2014, Appellant was sentenced to a mandatory

term of 25 to 50 years’ incarceration.




____________________________________________


1   The jury was deadlocked on one count of indecent exposure.

*Retired Senior Judge assigned to the Superior Court.
J-S34033-18


       Appellant filed post-sentence motions and, following the denial of those

motions, timely filed a direct appeal to this Court. On February 24, 2015, this

Court affirmed Appellant’s judgment of sentence. Commonwealth v.

Gravely, 120 A.3d 391 (Pa. Super. 2015) (unpublished memorandum).

Appellant filed a petition for allowance of appeal, which was denied by our

Supreme Court on July 30, 2015. Commonwealth v. Gravely, 121 A.3d 494

(Pa. 2015).

       On July 11, 2016, Appellant pro se filed a timely PCRA petition, and

counsel was appointed. In lieu of an amended PCRA petition, counsel filed a

petition to withdraw and a no-merit letter pursuant to Commonwealth v.

Turner, 544 A.2d 927 (Pa. 1988), and Commonwealth v. Finley, 550 A.2d
213 (Pa. Super. 1988) (en banc).          On October 3, 2017, the PCRA court filed

notice pursuant to Pa.R.Crim.P. 907 of its intent to dismiss the petition without

a hearing. Appellant did not respond, and on October 30, 2017, the PCRA

court dismissed Appellant’s petition and granted counsel’s request to

withdraw. Appellant, now proceeding pro se, timely filed a notice of appeal.2

       Before we consider the merits of Appellant’s appeal, we recognize that

“[a]s a prefatory matter, although this Court is willing to construe liberally

materials filed by a pro se litigant, pro se status generally confers no special


____________________________________________


2The PCRA court did not order Appellant to file a concise statement of errors
complained of on appeal pursuant to Pa.R.A.P. 1925(b). Instead, the PCRA
court directed this Court to consider its opinion issued along with its Rule 907
notice in lieu of a Pa.R.A.P. 1925(a) opinion.

                                           -2-
J-S34033-18


benefit upon an appellant. Accordingly, a pro se litigant must comply with the

procedural rules set forth in the Pennsylvania Rules of the Court.”

Commonwealth v. Freeland, 106 A.3d 768, 776 (Pa. Super. 2014) (internal

citations omitted). Our rules provide that “[b]riefs and reproduced records

shall conform in all material respects with the requirements of these rules as

nearly as the circumstances of the particular case will admit[.]”       Pa.R.A.P.

2101.

        Here, we find that the defects in Appellant’s brief are substantial and in

violation of our rules of appellate procedure. Specifically, Appellant has failed

to include, inter alia, a: (1) statement of jurisdiction; (2) statement of both

the scope and standard of review; (3) statement of the case; and (4) summary

of the argument, all in violation to Pa.R.A.P. 2111. Significantly, Appellant’s

brief does not contain either a statement of questions involved which states

“concisely the issues to be resolved” or an argument section that is “divided

into as many parts as there are questions to be argued.” Pa.R.A.P. 2116,

2119. We find that these deficiencies require the dismissal of this appeal. See

Pa.R.A.P. 2101 (“[I]f the defects are in the brief or reproduced record of the

appellant and are substantial, the appeal or other matter may be …

dismissed.”).

        Moreover, even if Appellant’s brief were compliant with the rules, he

would not prevail on appeal.        This Court’s review of Appellant’s case is

substantially impeded by his failure to develop fully arguments on the issues


                                       -3-
J-S34033-18


he has presented.          “It is Appellant’s obligation to sufficiently develop

arguments in his brief by applying the relevant law to the facts of the case,

persuade this Court that there were errors below, and convince us relief is due

because of those errors. If an appellant does not do so, we may find the

argument waived.”         Commonwealth v. Gibbs, 981 A.2d 274, 284 (Pa.

Super. 2009).

          Here, Appellant has cited only one case throughout his four-page

argument wherein he raises at least three issues. He has failed to include the

applicable law and standard by which we review these claims, thus failing to

apply those standards to convince this Court that his issues entitle him to

relief.     Therefore, in the alternative, we find his claims waived.          See

Commonwealth v. Walter, 966 A.2d 560, 566 (Pa. 2009) (finding claims

waived “for failure to develop them in any meaningful fashion capable of

review”).3




____________________________________________


3 Moreover, Appellant’s first two issues are essentially challenges to the
sufficiency of the evidence and the trial court’s decision to permit prior bad
acts evidence at trial. Not only are these claims not cognizable under the
PCRA because they could have been raised during earlier appellate
proceedings, Appellant’s latter claim was previously litigated on direct appeal.
See 42 Pa.C.S. § 9544(b) (“[A]n issue is waived if the petitioner could have
raised it but failed to do so before trial, at trial, during unitary review, [or] on
appeal...”); 42 Pa.C.S. § 9544(a)(3) (An issue is previously litigated if “it has
been raised and decided in a proceeding collaterally attacking the conviction
or sentence.”). See also Gravely, 120 A.3d 391.


                                           -4-
J-S34033-18


      Accordingly, even if Appellant’s brief conformed to the rules, we would

conclude that he has waived his issues on appeal for failure to develop

arguments.    See Commonwealth v. Tchirkow, 160 A.3d 798, 804 (Pa.

Super. 2017) (“It is well-established that [w]hen issues are not properly raised

and developed in briefs, when the briefs are wholly inadequate to present

specific issues for review, a court will not consider the merits thereof.”).

      Appeal dismissed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/2/2018




                                      -5-